
	

116 SRES 288 IS: Affirming the importance of the long-term solvency of the Highway Trust Fund.
U.S. Senate
2019-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		116th CONGRESS
		1st Session
		S. RES. 288
		IN THE SENATE OF THE UNITED STATES
		
			July 29, 2019
			Mr. Braun submitted the following resolution; which was referred to the Committee on Environment and Public Works
		
		RESOLUTION
		Affirming the importance of the long-term solvency of the Highway Trust Fund.
	
	
 Whereas, in July 2019, the public debt of the United States was more than $22,000,000,000,000, increasing each year by a Federal budget deficit of nearly $1,000,000,000,000;
 Whereas the Federal Government is facing shortfalls in several Federal trust funds, including the Highway Trust Fund, which is expected to reach insolvency in July 2021;
 Whereas the infrastructure of the United States needs substantial investment in order to continue supporting the growing economy of the United States;
 Whereas, according to a report published in 2015 by the Federal Highway Administration, 20 percent of the Federal-aid highways in the United States were in poor condition;
 Whereas short-term extensions providing funding to the Highway Trust Fund do not provide the certainty needed by States and local governments to enter into long-term roadbuilding contracts; and
 Whereas short-term extensions providing funding to the Highway Trust Fund, based solely on deficit spending, exacerbate the problem described in the preceding whereas clause and only serve to postpone solving the problem: Now, therefore, be it
		
	
 That it is the sense of the Senate that— (1)the Highway Trust Fund should achieve long-term solvency through user fees; and
 (2)any spending on Federal highway programs during the next reauthorization period that exceeds current Highway Trust Fund revenues and balances should be fully offset.
			
